UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6297



TERRY F. JOHNSON,

                                             Plaintiff - Appellant,

          versus

RONALD MOATS, Warden; KEEPER; DR. IBRAHAM,
Dentist; RICHARD LANHAM; BISHOP ROBINSON;
MARVIN N. ROBBINS; DANIEL SIRBAUGH, Lieu-
tenant; SHIRLEY ALDEN; CHARLES POTTS, Dr.,
Personal individual and official capacities;
RONALD VIOLET, Correctional Officer,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
690-AMD)


Submitted:   July 23, 1996                  Decided:   July 31, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry F. Johnson, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Amy Kushner Kline, Audrey J. S. Carrion, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Joseph
Barry Chazen, MEYERS, BILLINGSLEY, SHIPLEY, RODBELL & ROSENBAUM,
Riverdale, Maryland; Roy Leonard Mason, Deborah Maude Peyton,
MASON, KETTERMAN & MORGAN, Baltimore, Maryland for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Johnson v. Moats, No. CA-95-690-AMD (D. Md. Feb. 23, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                3